MEMORANDUM **
Jerry Doran appeals from the 108-month sentence imposed following his guilty-plea conviction for possession with intent to distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B), assaulting, resisting or impeding law enforcement officers, in violation of 18 U.S.C. § 111(a), and willfully committing damage to a government vehicle, in violation of 18 U.S.C. § 1361. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Doran contends that his sentence is unreasonable because the district court erred by exercising its discretion and imposing a sentence outside of the Guidelines range due to Doran’s reckless conduct. We disagree. We conclude that the district court properly considered the § 3553(a) factors. Given the facts of Doran’s case, we conclude that the sentence was not unreasonable. See United States v. Mohamed, 459 F.3d 979, 988-89 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.